                        Case 3:20-cv-00019-DHB-BKE Document 18 Filed 08/19/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  SEAN LASHAY COLEY,

                                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-019

                  TAMMETHA B. WIGGINS; SID ANDREWS; MEDICAL
                  SERVICES; OCONEE DRUG TASK FORCE; NURSE
                  GORE; VIRGINIA LAMPKIN, Nurse; OFFICER
                  WILLIAMS; S. CADY; OFFICER HARTWELL; and
                  FNU DUSKIN,

                                          Defendants.


                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated August 19, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Plaintiff's Amended Complaint is

                    DISMISSED without prejudice. This action stands CLOSED.




            08/19/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/1/03
